FILED
                            NOT FOR PUBLICATION
                                                                             FEB 19 2020
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


YUHUA GUAN,                                       No.    18-71096

              Petitioner,                         Agency No. A205-773-121

 v.
                                                  MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 6, 2020**
                                Honolulu, Hawaii

Before: FARRIS, McKEOWN, and BADE, Circuit Judges.

      Petitioner Yuhua Guan claims past persecution by virtue of a forced abortion

in China and claims a future fear of sterilization if forced to return to China

because she violated China’s family planning policies and already has two

children.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our review of the record establishes inconsistencies sufficient to support the

agency’s adverse credibility finding. We review for substantial evidence, and

review only “those parts of the IJ’s adverse credibility findings on which the BIA

relied.” Lizhi Qiu v. Barr, 944 F.3d 837, 842 (9th Cir. 2019). The BIA had

substantial evidence to deny Guan’s credibility based on inconsistencies pertaining

to two key pieces of documentary evidence—an outpatient medical record and

Guan’s labor agreement with the hospital in which she worked. The medical

record, as initially submitted, contained no biographical information pertaining to

Guan whatsoever, despite the presence of blank spaces on the cover page

requesting such information. By the time Guan submitted the same record a

second time, the biographical information on the cover page had been filled in by

hand. This substantial irregularity permitted the agency to discount the validity

and probative value of the document. The labor agreement appeared to be

authentic, but it conflicted with her testimony. Guan alleged that she started work

in October of 2011, while the contract listed a start date in January of 2012.

      Both of these material inconsistencies went to the heart of Guan’s claim for

asylum. See Shrestha v. Holder, 590 F.3d 1034, 1046–47 (9th Cir. 2010)

(explaining that “when an inconsistency is at the heart of the claim it doubtless is

of great weight”). The medical record was the only documentary evidence that


                                           2
Guan had undergone a forced abortion, and it appeared to be doctored. The

employment contract refuted her testimony that she worked at the hospital at the

time of the abortion. Since she claims to have been subjected to the forced

abortion by her employer, the labor agreement directly contradicts her claims. Her

explanation of these differences was deficient. The BIA’s adverse credibility

finding was supported by substantial evidence.

      Without credible testimony, and because the documentary evidence alone

does not compel the conclusion that Guan is likely to be tortured if returned to

China, we also hold that the BIA had substantial evidence to deny Guan’s claim for

CAT relief. See id. at 1048–49; 8 C.F.R. § 1208.16(c)(2). We also reject Guan’s

final argument that a typographical error in the BIA’s decision requires remand.

When the decision is read in context, it is clear that the BIA agreed with the IJ’s

analysis and denied Guan’s claims. The BIA’s decision was sufficient in all

respects, and remand would be futile and unnecessary.



PETITION FOR REVIEW DENIED.




                                           3